Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2020 and 07/30/2020 were filed after the mailing date of the application on 01/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image processing unit, display control unit, display unit, determining unit, image quality setting unit, playback range setting unit, memory amount setting unit, playback position setting unit, in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakase (US. Patent App. Pub. No. 2017/0150091) in view of Elsner (US. Patent App. Pub. No. 20160314819).
an information processing apparatus (100) configured to carry out a playback process on a RAW moving-image, the apparatus comprising: 
an image processing unit configured to for generate a processed moving image by carrying out image processing, including a developing process, on the RAW moving-image (¶ [20], “The imaging apparatus 100 of the present embodiment generates RAW image data from an image signal acquired by an imaging unit 102.  In a shooting standby state (recording standby state), the RAW image data is developed in a simplified manner and is displayed on a display unit 123”); 
a memory configured to store the processed moving image generated by the image processing unit (¶ [21], storing developed image data in recording medium 152; and 
a display control unit configured to carry out control so that a bar corresponding to the length of a time axis of the RAW moving-image is displayed in a display unit (further addressed below in combination with Elsner), 
wherein the display control unit is configured to display a processable range (¶ [38], broadly interpreted as the raw moving image file retrieved from storage to be play backed), which is a range for which, of the RAW moving-image, the moving image subject to the image processing by the image processing unit can be stored in the memory (¶ [38]), along with the bar (addressed below), before the image processing on the RAW moving-image in that processable range ends (at best understood by the examiner, see ¶ [52-53], i.e. before the raw moving image (from start to stop) is developed and stored).
a display control unit configured to carry out control so that a bar corresponding to the length of a time axis of the RAW moving-image is displayed in a display unit.
Elsner teaches a similar method of playback process on RAW moving image (see ¶ [3]), wherein as shown in Fig. 3, a display control unit configured to carry out control so that a bar corresponding to the length of a time axis of the RAW moving-image is displayed in a display unit (see Fig. 3, ¶ [28], “The interface 300 includes a scrub bar 302 that represents a playback duration of a video stream that is being played”. Elsner also teaches the moving image subject to the image processing by the image processing unit can be stored in the memory, along with the bar (Fig. 2, ¶ [45], “…the buffer 254 may be a circular buffer that is configured to store a particular number of frames or a particular duration of video...”. See also Fig. 6 and 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Elsner in combination with the method as taught by Nakase, the advantage is to assign the image processor the duration of the video to be processed and displayed according the user selection.
As per claim 2, as addressed, the combined teachings of Nakase and Elsner also disclose wherein the display control unit is configured to display the processable range (Elsner, Fig. 3), as well as a processed range of the RAW moving-image on which the image processing has already been carried out by the image processing unit (from start to stop instruction by the user taught by Nakase, ¶ [52]), along with the bar (Elsner, scrub bar 302, Fig. 3). Thus, claim 2 would have been obvious over the combined references for the reason above.
As per claim 3, the combined Nakase-Elsner also teaches wherein the display control unit is configured to carry out control so that a moving image played back on the basis of processed moving image data stored in the memory is displayed in the display unit (Nakase, ¶ [21], “In a case where the developed image data only was set as the need-to-be-stored image data, the imaging apparatus 100 reads the RAW image data out of the recording medium 152 and performs development processing thereon to generate the developed image data”).
As per claim 4, the combined Nakase-Elsner does also teach wherein the display control unit is configured to carry out control so that the processable range is displayed within the bar (see Elsner, Fig. 3, ¶ [28], scrub bar 302 indicate playback duration).
As per claim 6, the combined Nakase-Elsner does also teach wherein the display control unit is configured to determine the processable range in accordance with an output size of processed moving image data generated by the image processing carried out by the image processing unit, and a memory amount in the memory (Nakase, ¶ [75]).
As per claim 8, the combined Nakase-Elsner further teaches an image quality setting unit configured to set an image quality level in the image processing carried out by the image processing unit (Nakase, ¶ [29-30], selecting lower and high image quality for development).
As per claim 9, the combined Nakase-Elsner does impliedly teach wherein in response to the settings for the image quality level being changed by the image quality setting unit, the image processing unit is configured to start the image processing on the basis of the post-change image quality level, and the display control unit is configured to display a processable range corresponding to the post-change image quality level (Nakase, ¶ [30], “…high-image-quality development processing is not performed at the time of shooting in response to the recording instruction given by the user but performed later while taking time after the recording of the RAW image into the recording medium 152”).  
wherein the display control unit is configured to carry out control so that the image quality level set by the image quality setting unit and a processable range determined in accordance with the memory amount in the memory are displayed (by obtaining free space).
As per claim 11, as addressed in claims 1 and 8 above, the combined Nakase-Elsner impliedly teaches wherein the display control unit is configured to display the processable range corresponding to the image quality level set by the image quality setting unit in the bar, and to display information indicating a processable range occurring when the image quality level has been changed to another image quality level which can be set by the image quality setting unit (see further Elsner, ¶ [42-43], changing image quality depending on user’s request and bandwidth). Thus, claim 11 would have been obvious over the combined references for the reason above.
As per claim 12, the combined Nakase-Elsner also teaches wherein the display control unit is configured to carry out control so that a processable range corresponding to an image quality level is displayed for each of a plurality of image quality levels which can be set by the image quality setting unit (Nakase, ¶ [30], displaying lower quality or higher quality image either in live view or after shooting).
  	As per claim 15, the combined Nakase-Elsner teaches a memory amount setting unit configured to set a memory amount of the memory (Nakase, Fig. 4, ¶ [75]). Although the combined Nakase-Elsner does not explicitly teach wherein the display control unit is configured to carry out control so that a processable range determined in accordance with the memory amount set by the memory amount setting unit is displayed, it would have been obvious to one of 
As per claim 16, as addressed in claims 9 and 15 above, the combined Nakase-Elsner substantially teaches wherein in response to the settings for the memory amount being changed by the memory amount setting unit, the image processing unit starts the image processing on the basis of the post-change memory amount, and the display control unit carries out control so that a processable range corresponding to the post-change memory amount is displayed.
As per claim 17, as addressed in claims 1 and 9 above, the combined Nakase-Elsner impliedly teaches a playback position setting unit configured to set a playback position in the moving image (see Elsner, Fig. 3, scrub bar 302), wherein in response to the playback position setting being changed by the playback position setting unit, the image processing unit starts the image processing from undeveloped moving image data corresponding to the post-change playback position, and the display control unit carries out control so that a processable range including the post-change playback position is displayed (Elsner, Fig. 6-7). Thus, claim 17 would have been obvious over the combined references for the reason above.
Claim 18, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakase (US. Patent App. Pub. No. 2017/0150091) in view of Elsner (US. Patent App. Pub. No. 20160314819) further in view of Xu et al. (US. Patent App. Pub. No. 2017/0289619, “Xu”, hereinafter).
As per claim 5, the combined Nakase-Elsner fails to explicitly teach wherein the display control unit is configured to carry out control so that the processable range is displayed with different colors in the bar to make the processable range distinguishable.
However, Xu teaches a video playback method similar to that of the combined Nakase-Elsner (see ¶ [528-529]), wherein the progress bar is displayed with different colors according the video fragments selected by the user (¶ [568-569]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of marking the progress bar with different color for different fragments as taught by Xu to the method of the combined Nakase-Elsner, the advantage is to improve the user's experience (¶ [573]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakase (US. Patent App. Pub. No. 2017/0150091) in view of Elsner (US. Patent App. Pub. No. 20160314819) further in view of Pena et al. (US. Patent No. 10,404,923, “Pena” hereinafter).
As per claim 7, the combined Nakase-Elsner does not expressly teach a determining unit configured to calculate a number of frames which can be stored in the memory on the basis of the output size of the processed moving image data and the memory amount in the memory, and determining a processable range on the basis of the calculated number of frames, wherein the display control unit is configured to carry out control so that the processable range determined by the determining unit is displayed along with the bar.
a determining unit configured to calculate a number of frames which can be stored in the memory on the basis of the output size of the processed moving image data and the memory amount in the memory (col. 3, lines, 30-60, i.e. using the record affordance. See further col. 14, lines 4-11), and determining a processable range on the basis of the calculated number of frames (Fig. 34, i.e. can be determined based on the record duration and fps. See further col. 47 and 48), wherein the display control unit is configured to carry out control so that the processable range determined by the determining unit is displayed along with the bar (Fig. 32, and 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method as taught by Pena in combination with the method as taught by the combined Nakase-Elsner, the advantage is to optimize video quality, file size, maximum slow motion effects, and combination thereof (col. 46, lines 56-61).


Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowable subject matter: 
The prior art taken singly or in combination does not teach or suggest, an information processing apparatus, among other things, comprising:

…wherein the image quality setting unit is configured to display an image quality menu for a user to set an image quality level from among a plurality of image quality levels in the display unit, and when displaying the image quality menu, 
displays an image quality level at which the entire playback range set by the playback range setting unit is included in the processable range, and an image quality level at which the entire playback range set by the playback range setting unit is not included in the processable range, so as to be distinguishable from each other.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611